DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on October 7, 2022. 
	Claims 1-5, 7-19 and 21-22 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5, 7-19 and 21-22 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	In response to applicant’s argument that the terms “current limiting element”, “first conductive element”, and “second conductive element” recite sufficient structure to not be interpreted under 112(f).
	The claim limitation(s) uses a generic placeholder (element) that is coupled with functional language (current limiting, first conductive and second conductive) without reciting sufficient structure to perform the recited function. The claim does not disclose what element(s) performs the current limiting or the conduction. Therefore, the claim limitations are interpreted under 112(f) as seen below.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Cowperthwaite does not disclose "the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance, to gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load," as recited in amended claim 1.
	Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) that is less than the first degree of resistance (Col.1, Lines 24-33).
	The rejection is based on the combination of Coperthwaite and Havukainen.

	In response to applicant’s argument that Havukainen is silent is to the manner in which resistance is dropped from "a few ohms" to "near zero", nevermind "the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance" as claimed. As such, Havukainen alone, or in any proper combination with Cowperthwaite, does not disclose, teach, or suggest at least that "the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance," as recited in amended claim 1.
Havukainen teaches the current limiting element (thermistor) decreases from a first degree of resistance (few ohms) to the second degree of resistance (near zero) as it warms up (Col.1, Lines 24-33). The change in resistance occurs as the thermistor warms up due to the current flow, which is not instantaneous. As the thermistor gradually warms up the resistance gradually decreases.  

Claim Objections
Claim 5 recites the limitation "the first end" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, Line 16 is interpreted as reciting: a first end.

Claim 5 recites the limitation "the second end" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, Line 16 is interpreted as reciting: a second end.

Claim 5 recites the limitation "the battery charge path" in Lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, Lines 16-17 is interpreted as reciting: a battery charge path.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “current limiting element”, “first conductive element” and “second conductive element” in claims 1-12 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the current limiting element comprise a resistor, in Par.23 or a thermistor, in Par.26. The specification states the conductive elements comprise a bus bar or lead frame in Par.41.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites the limitation “ the current limiting element decreases the resistance exponentially from the first degree of resistance to the second degree of resistance” in Lines 1-3. 
	Claim 21, from which Claim 22 depends, recites the limitation “the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance” in Lines 1-2.
	It is unclear if the resistance is reduced gradually or exponentially. An exponential reduction is not gradual. The metes and bounds of claim 22 cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Havukainen et al. (6,356,468).
Claim 1: Cowperthwaite teaches a charge system for a vehicle (Par.109), the charge system comprising: a battery charge path having a first end (48) for electrical connection to a battery (30) and a second end for electrical connection to a load (60) (Fig.10); 5a current limiting element (65) arranged in series along the battery charge path (Par.97); and a capacitor charge path having a first end comprising an input terminal for electrical connection to a capacitor (20) and a second end (50) that is electrically coupled to the battery charge path at a location between the current limiting element (65) and the second end of the battery charge path (connected to 60) (Fig.10); the current limiting element (65) being a thermistor (Par.97).
Coperthwaite does not explicitly teach wherein, during a first phase of operation, the current limiting element is configured to 10provide a first degree of resistance to current flow between the first end of the battery charge path and the second end of the battery charge path, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance to current flow between the first end of the battery charge path and the second end of the battery charge path that is less than the first degree of resistance, and wherein the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance, to gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load.  
Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) that is less than the first degree of resistance (Col.1, Lines 24-33), and wherein the current limiting element (thermistor) gradually decreases from the first degree of resistance (few ohms) to the second degree of resistance (near zero) (Col.1, Lines 24-33, The change in resistance occurs as the thermistor warms up due to the current flow, which is not instantaneous.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
The combination of Coperthwaite and Havukainen produce a substantially identical structure as the claimed structure: a battery, a current limiting element being a thermistor, decreasing from a first resistance to a second resistance, in series between the battery and a load, and a capacitor having a terminal between the current limiting element and the load. Therefore, the claimed function of “gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load” is presumed to be inherent in the structure resulting from  the combination of Coperthwaite and Havukainen, and thus the combination meets the claim. The structure resulting from the combination of Coperthwaite and Havukainen does not require any additional hardware or software elements to operate as claimed.
Claim 2: Cowperthwaite and Havukainen teach the limitations of claim 1 as disclosed above. Cowperthwaite teaches wherein the change in resistance is effectuated without the application of an external control input signal to the current limiting element (Par.97) (Fig.10).  
Claim 3: Cowperthwaite and Havukainen teach the limitations of claim 1 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermally sensitive element (Par.97).  
Claim 4: Cowperthwaite and Havukainen teach the limitations of claim 3 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermistor (Par.97).
Cowperthwaite does not explicitly teach the thermistor comprises a 20negative temperature coefficient thermistor.  
Havukainen teaches a current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had a current limiting element that limits a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 10: Cowperthwaite teaches a method for charging a load (60), comprising: causing current from a battery (30) to flow through a current limiting element (65) to a load (60) (Par.88); causing current to flow from a capacitor (20) to the load (60) (Par.88), wherein the capacitor (20) is located in parallel to the current limiting element (65) (Fig.10); the current limiting element (65) being a thermistor (Par.97).
Cowperthwaite does not explicitly teach wherein, during a first phase, the current limiting element is defined by a first resistance 25and during a second phase, the current limiting element is defined by a second resistance that is less than the first resistance, and wherein the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance.
Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) that is less than the first degree of resistance (Col.1, Lines 24-33), and wherein the current limiting element (thermistor) gradually decreases from the first degree of resistance (few ohms) to the second degree of resistance (near zero) (Col.1, Lines 24-33, The change in resistance occurs as the thermistor warms up due to the current flow, which is not instantaneous.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
The combination of Coperthwaite and Havukainen produce a substantially identical structure as the claimed structure: a battery, a current limiting element being a thermistor, decreasing from a first resistance to a second resistance, in series between the battery and a load, and a capacitor having a terminal between the current limiting element and the load. Therefore, the claimed function of “gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load” is presumed to be inherent in the structure resulting from  the combination of Coperthwaite and Havukainen, and thus the combination meets the claim. The structure resulting from the combination of Coperthwaite and Havukainen does not require any additional hardware or software elements to operate as claimed.
Claim 11: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein a change in the resistance of the current limiting element (65) is effectuated without the application of an external control input signal thereto (Par.97) (Fig.10).
Claim 12: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermally sensitive element (Par.97).  
Claim 14: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein an amount of current flow from the capacitor to the load is greater than an amount of current flow from the battery to the load during the first phase (Par.88).  
Claim 15: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite does not explicitly teach wherein a rate of current flow to the load from the battery 10increases over time.  
Havukainen teaches a resistance of the current limiting element is reduced over time thereby the current flow to a load through the current limiting element increases over time (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 16: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein current flow between the battery (30) and the load (60) is substantially prevented by the current limiting element (65) during the first phase (Par.97).  
Claims 17-19: Cowperthwaite and Havukainen teach the limitations of claim 16 as disclosed above. Cowperthwaite does not explicitly teach wherein current flow between the battery and the load is substantially unrestricted by the current limiting element during the second phase; wherein the current limiting element transitions from being defined by the first resistance to being defined by the second resistance responsive to a change in a core temperature of the current limiting element; wherein the change in resistance of the current limiting is responsive to a core temperature of the current limiting element exceeding a threshold 20temperature range; the current limiting element comprises a negative temperature coefficient thermistor.
Havukainen teaches a current flow being prevented during a first phase and being substantially unrestricted (zero resistance) by a current limiting element (thermistor) during a second phase (Col.1, Lines 24-33); the current limiting element (thermistor) transitions from being defined by the first resistance (few ohms)  to being defined by the second resistance (near zero) responsive to a change in a core temperature of the current limiting element (Col.1, Lines 24-33); wherein the change in resistance of the current limiting is responsive to a core temperature of the current limiting element exceeding a threshold 20temperature range (Col.1, Lines 24-33); current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826), Ju (2013/0154371) and Havukainen et al. (6,356,468). 
Claim 5: Cowperthwaite teaches a housing (112) securable relative to a battery exterior (Fig.2A); a battery attachment element (116) supported by the housing (112) (Par.55); a current limiting element (65) supported by the housing (Par.97, The current limiter is included inside the energy storage device. Therefore, it is supported by the housing of the energy storage device.); 254844-5915-8758.1YEP-18-008 (Atty. Dkt. No. 110165-0362)a first electrical connector (49) configured to engage a power terminal of an external device (Par.48); and a second electrical connector (48) configured to engage a terminal coupled to a capacitor (120) (Par.73, Through busbar 44C.), 5the second electrical connector (48) being electrically coupled to a second conductive connector element (44C) such that the second electrical connector (48) is arranged in parallel with the first electrical connector (49) (Par.84) (Fig.10); the current limiting element (65) configured to provide a resistance to current flow 10between a first end (48) of a battery charge path and a second end (50) of the battery charge path (Par.98) (Fig.10).
Cowperthwaite does not explicitly teach a first conductive element extending between, and electrically coupling, the battery attachment element to the current limiting element;16 and a second conductive element extending between, and electrically coupling, the current limiting element and a first electrical connector.
Ju teaches a first conductive element (busbar attached to the current limiter 153) extending between, and electrically coupling, a battery attachment element (120) to a current limiting element (153) (Fig.7);16 and a second conductive element extending between, and electrically coupling, the current limiting element (153) and a first electrical connector (P1) (Par.81).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ju in the system of Cowperthwaite to have had electrically coupled the current limiting element with the electrical connector (Par.81) and have had secured the current limiting element to the housing.
Furthermore, Cowperthwaite does not explicitly teach wherein, during a first phase of operation, the current limiting element is configured to provide a first degree of resistance to current flow 10between the first end of the battery charge path and the second end of the battery charge path, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance to current flow between the first end of the battery charge path and the second end of the battery charge path that is less than the first degree of resistance, and wherein the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance, to gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load. 
Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) to the current flow that is less than the first degree of resistance (Col.1, Lines 24-33), and wherein the current limiting element (thermistor) gradually decreases from the first degree of resistance (few ohms) to the second degree of resistance (near zero) (Col.1, Lines 24-33, The change in resistance occurs as the thermistor warms up due to the current flow, which is not instantaneous.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
The combination of Coperthwaite and Havukainen produce a substantially identical structure as the claimed structure: a battery, a current limiting element being a thermistor, decreasing from a first resistance to a second resistance, in series between the battery and a load, and a capacitor having a terminal between the current limiting element and the load. Therefore, the claimed function of “gradually increase a supply of current from the battery to the load while gradually decreasing the supply of current from the capacitor to the load” is presumed to be inherent in the structure resulting from  the combination of Coperthwaite and Havukainen, and thus the combination meets the claim. The structure resulting from the combination of Coperthwaite and Havukainen does not require any additional hardware or software elements to operate as claimed.
Claims 7-8: Cowperthwaite, Ju and Havukainen teach the limitations of claim 5 as disclosed above. Cowperthwaite does not explicitly teach wherein the change in resistance provided by the current limiting element is effectuated without the application of an external control input signal 15to the current limiting element; wherein the current limiting element comprises a negative temperature coefficient resistor.  
Havukainen teaches wherein the change in resistance provided by the current limiting is effectuated without the application of an external control input signal to the current limiting element (Col.1, Lines 24-33, The change in resistance is responsive to a core temperature of the current limiting element.); and the current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 9: Cowperthwaite, Ju and Havukainen teach the limitations of claim 5 as disclosed above. Cowperthwaite does not explicitly teach wherein the first conductive element and battery attachment element are connected via a fusible link.  
Ju teaches a first conductive element (P1) and a battery attachment element (120) are connected via a fusible link (155) (Par.82) (Fig.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ju in the system of Cowperthwaite to have had limited or blocked charging and discharging during a malfunction (Par.82).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Havukainen et al. (6,356,468) as applied to claim 10 above, and further in view of Boudoux et al. (2021/0288643).
Claim 13: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein current flow from the battery is used to charge the capacitor during the second phase.  
Boudoux teaches a current flow from a battery (1) is used to charge a capacitor (7) (Par.33) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Boudoux in the system of Cowperthwaite to have had maintained the capacitor in a charged state (Par.13).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Havukainen et al. (6,356,468) as applied to claim 1 above, and further in view of Engdahl (2014/0288753).
Claim 21: Cowperthwaite and Havukainen teach the limitations of claim 1 as disclosed above. Cowperthwaite does not explicitly teach the current limiting element gradually decreases from the first degree of resistance to the second degree of resistance, by non-linearly decreasing resistance from the first degree of resistance to the second degree of resistance.
Engdahl teaches a current limiting element (NTC thermistor) gradually decreases from a first degree of resistance to a second degree of resistance, by non-linearly (logarithmically) decreasing resistance from the first degree of resistance to the second degree of resistance (Par.5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Engdahl in the system of Cowperthwaite to have had first blocked the in-rush current and then remove itself from the circuit (Par.5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terdan (2006/0050541) discloses an NTC resistor (24) initially has a high resistance value limiting inrush current and after operation, current flow warms it lowering its resistance (Par.8) (Fig.1).
Yang et al. (2011/0068890) discloses an NTC thermistor made of transition metal oxides with resistivity decreasing exponentially with increasing temperature (Par.2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859             

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 21, 2022